DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 6-17 were originally pending in this application of which claims 13-17 were withdrawn from further consideration (Restriction) prior to the after-final amendment dated 02/03/2022. Claim 1 is now amended. No claims added or cancelled. Hence, claims 1, 6-17 are currently pending in the instant application of which claims 13-17 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 6 para 2), filed on 02/03/2022 with respect to the 112 rejections of claim 1 have been fully considered and are persuasive. The 112 (a) rejections of claims 1 and 6-12 have been withdrawn. 
Applicant’s arguments (pg. 6 para 3), filed on 02/03/2022 with respect to the 112 rejections of claim 1 have been fully considered and are persuasive. The 112 (b) rejections of claims 1 and 6-12 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
s 13-17 directed to a method of controlling a laundry treatment apparatus, non-elected without traverse.  Accordingly, claims 13-17 have been cancelled.

Allowable Subject Matter
Claims 1, 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Ishibashi et al. teaches a washing machine, comprising: inner wash tub 7 configured to receive laundry, rotated by an electric motor 3, a microcomputer 13 configured to control the electric motor 3 such that the washing tub is rotated while being accelerated; and a current transformer 39 configured to sense electrical current values (current Im)  of the electric motor 3 at a plurality of time intervals (i.e. energization and deenergization periods, wherein the microcomputer 13 is configured to: input, to an input layer I, of a pre-trained machine-learning neural network 45, input data generated by processing, a plurality of electrical current values (Im values recorded during energization and deenergization periods) that are sensed by the current sensing unit (39) while the motor (3) is accelerated within a range of rotation/ rpm.
Alternatively, Petronilho et al. (US-20110202303-A1) teaches a cloth washing system employing a neural network where in both engine current values and average engine current values serve as input to the neural network to obtain cloth load. 
Both Ishibashi and Petronilho neither teach nor fairly suggest that current values, among the plurality of electrical current values, that are obtained in a predetermined  time period, and moving average current values obtained by performing a moving averaging operation for each of a plurality of time periods  on current values that are sensed after the predetermined  time period, wherein the laundry weight is obtained by inputting the current values, which were obtained in the quality is obtained by inputting the moving average current values, which were obtained by performing the moving averaging operation, as a second input of the input layer of the pre-trained machine- learning network, and wherein the number of the moving average  current values is less than the number of the current values obtained in the predetermined time period.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 6-12 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711